 

EXECUTION VERSION

 

Security Interest

 

WHEREAS, Reed’s Inc., located at 201 Merritt 7 Corporate Park, Norwalk,
Connecticut 06851, corporation formed under the laws of the State of Delaware
(the “Company”), has adopted, used and is using the marks annexed hereto as
Schedule A (the “Marks”), and

 

WHEREAS, the Company is obligated to Rosenthal & Rosenthal, Inc. (the “Lender”)
located at 1370 Broadway, New York, New York 10018, pursuant to a Financing
Agreement dated October 4, 2018, as amended and/or supplemented (the “Financing
Agreement”); and

 

WHEREAS, the Company is seeking to increase its credit extension pursuant to the
Financing Agreement, and the Company is now granting to the Lender a security
interest in the Marks, together with the good will of the business symbolized by
the Marks;

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company does hereby grant to the Lender a security interest in
and to the Marks, together with the good will of the business symbolized by the
Marks, which security interest shall secure all the Obligations as defined in
the Financing Agreement and in accordance with the terms and provisions thereof.

 

The Company expressly acknowledges and affirms that the rights and remedies of
the Lender with respect to the security interest granted hereby are more fully
set forth in the Financing Agreement.

 

Dated: October 4, 2018 REED’S INC.         By: /s/ Valentin Stalowir   Name:
Valentin Stalowir   Title: Chief Executive Officer

 

[notary page to follow]

 

   

 

 

STATE OF )     ss:   COUNTY OF )  

 

On the ____ day of ___________, in the year 2018, before me, the undersigned,
personally appeared Valentin Stalowir personally known to me or proved to me on
the basis of satisfactory evidence to the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity (ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

______________________________________

(Signature and Office of Individual taking acknowledgment)

 

[NOTARY STAMP]

 

 

 

STATE OF New York)

ss:

COUNTY OF New York)

 

On the ____ day of ___________, in the year ____________, before me, the
undersigned, personally appeared _________________________ personally known to
me or proved to me on the basis of satisfactory evidence to the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity (ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument.

 

_______________________________________

(Signature and Office of Individual taking acknowledgment)

 

[NOTARY STAMP]

 

IP Short Form, pg. 2  

 

 

SCHEDULE A

 

(Trademarks and Domain Names in the United States)

 

  Trademark   Serial/Reg. No.   Filing Date   REED’S ORIGINAL GINGER BREW
ALL-NATURAL JAMAICAN STYLE GINGER ALE   86035664/4513979   August 12, 2013  
VIRGIL’S   78867175/3213043   April 21, 2006   DR. BETTER   85892888/4432318  
April 2, 2013   BELIEVE THE UNBELIEVABLE!   87836349   March 15, 2018   REED’S  
87721630   December 14, 2017

 

Domain Names

 





IP Short Form, pg. 3  

 

